Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 112
Claims 5 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 16 do not end with a period and it is indefinite as to what the claims include.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jain et al (US 2017/0245808) in view of Wang (US 2011/0306851).
Regarding claims 1, 9, 10, 14 and 19, Jain et al teach determining that the hypertension in the patient is orthostatic. Jain et al disclose a system for evaluating and/or detecting orthostatic hypertension. In addition, Jain et al teach orthostatic hypertension is a condition in which a significant increase in the user's blood pressure occurs in response to the user standing up. Detection of orthostatic hypertension is determined by the system shown in Fig. 1 from sensor data comprising accelerometer data, and blood pressure data from photoplethysmography analysis.
Wang teach renal nerve denervation using high radio frequencies has become a recognized method to treat drug resistant hypertension. See paragraph [0002]. In addition, a controller is configured to control the energy source to supply energy endovascularly to a plurality of electrodes of a radiofrequency generator. See paragraphs [0127] and [0128]. 
One of ordinary skill in the art would have found it obvious in view of the teaching of Wang and Jain et al to treat hypertension in a patient by determining that the hypertension in the patient is orthostatic as taught by Jain et al and applying renal denervation energy to the patient as taught by Wang.  The skilled artisan would have found it obvious to combine the teachings of Jain et al and Wang because they are directed to the common medical condition of hypertension and the motivation to reduce hypertension.
Regarding claim 2, Jain et al determines that the hypertension in the patient is orthostatic by measuring a baseline standing systolic blood pressure of the patient and by measuring a baseline supine blood pressure the patient.  Jain et al teach the system analyzes covariance of one or more or of each of biological marker comprising blood pressure with respect to a corresponding baseline. The system analyzes covariance of change in blood pressure in the context of orthostatic response. See paragraph [0074].
Regarding claims 3 and 4, One of ordinary skill in the art would have found it obvious to determine that the baseline standing systolic blood pressure of the patient is greater than the baseline supine by at least 20 mmHg.  Orthostatic hypertension is defined by a large increase in blood pressure from a supine position to a standing position of the patient. A pressure increase of at least 10 mmHg is within the range to qualify as orthostatic hypertension.
Regarding claims 6 and 7, One of ordinary skill in the art would have found it obvious to determine that the baseline standing diastolic blood pressure of the patient is greater than the baseline supine by at least 20 mmHg.  Orthostatic hypertension is defined by a large increase in blood pressure from a supine position to a standing position of the patient. A pressure increase of at least 10 mmHg is within the range to qualify as orthostatic hypertension.
Regarding claims 8 and 20, Wang teaches electrodes on catheters emit not just electrical current of sufficient strength to stimulate renal nerve, but thermal energy such as radiofrequency energy to ablate underlying renal nerve tissue based on renal nerve mapping results. Separate electrodes on the catheters selectively emit ablative high radiofrequency energy wherein the choice of the activated electrodes is based upon the results of the mapping of the nerves. See paragraph [0049].
Based on this teaching, one of ordinary skill in the art would have found it obvious to determine a number of ablations and an amount of energy delivered in each ablation of the number of ablations based on the nerve mapping and determination that the hypertension in the patient is orthostatic: and apply the renal denervation energy to the patient based on the number of ablations and the amount of energy delivered in each ablation.  
Regarding claims 11 and 19, one of ordinary skill in the art would have found it obvious to measure a supine blood pressure of the patient when the patient is in the supine position; wait a period of time before measuring a standing blood pressure because postural orthostatic tachycardia syndrome is an associated condition which occurs when a patient moves from a supine position to a standing position and waiting a period of time would allow the patient to stabilize before measuring the standing blood pressure. See paragraph [0056] in Jain et al. After determining the patient is stable, and in a standing position: the skilled artisan would have found it obvious to measure a standing blood pressure of the patient while the patient is in the standing position; and compare the supine blood pressure to the standing blood pressure to determine whether the hypertension in the patient is orthostatic.  
Regarding claims 12 and 19, Wang teaches data models show that ablation at different locations within the renal artery result in differing changes in blood pressure, and changes in blood pressure can be used as indicators of an effective renal ablation measured concurrently at the time of ablation. See paragraph [0120].
One of ordinary skill in the art would have found it obvious to predict an effectiveness of the application of the renal denervation energy, based on the expected blood pressure, to the patient using a treatment model prior to applying the renal denervation energy to the patient; and providing the predicted effectiveness of the application of the renal denervation energy, based on measured blood pressure, to an operator.  
Regarding claim 13, the skilled artisan would have found it obvious to determine that the hypertension in the patient is orthostatic is based on the comparison, and apply the renal denervation energy' to the patient based on the hypertension in the patient being orthostatic and use a treatment model so that the application of the renal denervation energy is tailored to the patient. Wang teaches tailoring treatment by using measurements of patient's blood pressure to confirm the efficacy of renal denervation. See paragraph [017]. 
Regarding claim 15, Jain et al teach system 100 comprises various sensors. See paragraph [0051]. The skilled artisan would have found it obvious to provide a first sensor 116 configured to detect a position of the patient: a second sensor (see paragraph [0056] in Jain et al) configured to detect a blood pressure of the patient: wherein the controller comprising processor 104 is coupled to the first sensor 116 and the second sensor and configured to: determine, using the first sensor 116, that the patient is in a supine position based on the detected position of the patient. It would have been obvious to determine, using the second sensor, a supine blood pressure of the patient when the patient is in the supine position based on the detected blood pressure and to determine, using the first sensor 116, that the patient is in a standing position based on the detected position of the patient, and to determine, using the second sensor, a standing blood pressure of the patient when the patient is in the standing position based on the detected blood pressure: and comparing the supine blood pressure to the standing blood pressure to determine whether the hypertension in the patient is orthostatic.  
Regarding claim 16, Jain et al teach providing a user interface comprising I/O devices 138 to provide and receive input data or output data: wherein the controller comprising processor 104 is coupled to the user interface and configured to: receive user input that indicates a standing blood pressure of the patient and a supine blood pressure of the patient, compares the standing blood pressure of the patient to the supine blood pressure of the patient to determine whether the hypertension in the patient is orthostatic, and predict an effectiveness of the application of the renal denervation energy to the patient using a treatment model prior to applying the renal denervation energy to the patient and based on the comparison: and render, on the user interface, the predicted effectiveness of the application of the renal denervation energy to an operator.  
Regarding claim 17, one of ordinary skill in the art would have found it obvious to determine that the hypertension in the patient is orthostatic by configuring the processor 104 in Jain et al to determine that a baseline standing systolic blood pressure is greater than a baseline supine blood pressure by at least 10 mmHg or that a baseline standing diastolic blood pressure of the patient is greater than the baseline supine blood pressure by at least 10 mmHg because a pressure increase of at least 10 mmHg is within the range to qualify as orthostatic hypertension.
Regarding claim 18, one of ordinary skill in the art would have found it obvious to determine that the hypertension in the patient is orthostatic by configuring the processor 104 to determine that a baseline standing systolic blood pressure is greater than a baseline supine blood pressure by at least 20 mmHg or that a baseline standing diastolic blood pressure of the patient is greater than the baseline supine blood pressure by at least 20 mmHg because a pressure increase of at least 20 mmHg is within the range to qualify as orthostatic hypertension.  
Regarding claim 19, one of ordinary skill in the art would have found it obvious to measure a supine blood pressure of the patient when the patient is in a supine position; measure a standing blood pressure of the patient when the patient in a standing position; compare the supine blood pressure to the standing blood pressure; determine that the hypertension in the patient is orthostatic based on the comparison: predict an effectiveness of renal denervation therapy to the patient; and provide the predicted effectiveness or the predicted responsiveness to an operator.  
Regarding claim 20, one of ordinary skill in the art would have found it obvious to determine a number of ablations and an amount of energy delivered in each ablation of the number of ablations based on the determination that the hypertension in the patient is orthostatic; and apply the renal denervation energy to the patient based on the number of ablations and the amount of energy delivered in each ablation.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.
The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
7/28/2022